Citation Nr: 0428075	
Decision Date: 10/12/04    Archive Date: 10/19/04

DOCKET NO.  03-16 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to an effective date earlier than December 23, 
1994, for the grant of service connection for the cause of 
the veteran's death.

(The issues of whether there was clear and unmistakable error 
(CUE) in a Board of Veterans' Appeals (Board) decision of 
June 1989 is addressed in a separate Board decision).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from February 1966 to 
February 1969.  He died in October 1984.  The appellant is 
his widow.

This appeal comes before the Board from an April 2000 rating 
decision of the Providence, Rhode Island Regional Office (RO) 
of the United States Department of Veterans' Affairs (VA).  
In that decision, the RO established an effective date for 
the payment of dependency, indemnity and compensation (DIC) 
benefits, based on service connection for the cause of death, 
of January 1, 1995.  The RO subsequently clarified that the 
date of payment was based on an effective date for service 
connection of December 23, 1994.  See 38 U.S.C.A. § 5111 
(West 2002) (providing that the effective date of payment of 
DIC is the first day of the month following the month in 
which the award became effective).  The RO's actions carried 
out a March 2000 Board decision that granted service 
connection for the cause of the veteran's death.

The appellant has asserted that there was clear and 
unmistakable error (CUE) in Board decisions of June 1989.  
That claim is addressed in a separate Board decision.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the appellant's appeal.

2.  The veteran died in October 1984.

3.  VA received the appellant's claim for DIC on March 17, 
1986.

4.  At the time of the March 17, 1986 claim the evidence 
showed that the veteran's death was due, in part to 
alcoholism that was secondary to a service connected 
psychiatric disability.

4.  The appellant's claim for service connection for the 
cause of the veteran's death was denied in a September 1986 
rating decision.  A June 1989 Board decision denied the 
appellant's appeal of the September 1986 rating decision.

5.  In a separate decision, the Board has found that the June 
1989 decision was the product of CUE.


CONCLUSION OF LAW

The appropriate effective date for the grant of service 
connection for the cause of the veteran's death is March 17, 
1986.  38 U.S.C.A. § 5110(d)(1) (West 2002); 38 C.F.R. 
§ 3.400(c)(2) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veteran's Claims Assistance Act (VCAA), and its 
implementing regulations, essentially eliminate the 
requirement that a claimant submit evidence of a 
well-grounded claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, and 5126 (West 2002); 38 C.F.R. § 3.102, 3.156, 
3.159, and 3.326 (2003).  The VCAA and its implementing 
regulations provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim, 
including obtaining medical examinations or opinions if 
necessary.  VA is not required to provide assistance to a 
claimant, however, if there is no reasonable possibility that 
such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A.

The VCAA is inapplicable to claims where the facts are not in 
dispute and the law is controlling.  Mason v. Principi, 16 
Vet. App. 129, 132 (2002) (VCAA not applicable because 
statute, not evidence, was dispositive); Smith v. Gober, 14 
Vet. App. 227, 231-32 (2000) (VCAA does not affect cases 
where issue on appeal is solely one of statutory 
interpretation), aff'd, 281 F.3d 1384 (Fed. Cir.), cert. 
denied, 537 U.S. 821 (2002).  As explained within, the 
effective date of the grant of service connection for the 
cause of the veteran's death is governed by the date receipt 
of claim.  In this case, the facts are not in dispute.  There 
is no indication that a claim for DIC was filed at a date 
earlier than March 17, 1986.  Thus, there is no reasonable 
possibility that additional evidence would aid in 
substantiating entitlement to an effective date for DIC 
earlier than the date of March 17, 1986, that is granted 
herein.  Therefore, VA is not required to provide further 
notice or assistance in this case.

Effective Date

In a March 1971 rating decision, the RO established service 
connection for a psychiatric disorder, listed in the rating 
decision as "anxiety neurosis."  The RO made service 
connection effective from the date of the veteran's 
separation from service in February 1969.

Service connection for mental illness remained in effect for 
the rest of the veteran's life.  In a May 1975 rating 
decision, the RO changed the description of the veteran's 
service connected disorder to "anxiety neurosis with alcohol 
and drug addiction."

In a July 1983 rating decision, the RO proposed to sever 
service connection for alcohol and drug addiction.  The 
veteran appealed that decision to the Board.  In a March 1984 
rating decision, the RO showed alcohol and drug addiction as 
severed from the service-connected condition, with the 
service-connected condition listed as anxiety neurosis.  The 
veteran died in October 1984.  The Board had not addressed 
the appeal of the July 1983 rating decision.

A police report shows that the veteran's body was found on 
the floor of his apartment by a neighbor.  The death 
certificate indicated that the cause of death would be 
determined by further investigation.

In October 1984, an autopsy was performed.  The causes of 
death were listed as acute and chronic alcoholism and acute 
hepatitis.  

In March 17, 1986, the RO received the appellant's claim for 
service connection for the cause of the veteran's death, and 
for DIC.  The RO denied that claim in September 1986.  The 
appellant appealed.  The Board denied the appeal in June 
1989.

On December 23, 1994, the RO stamped as received the 
appellant's request to reopen the claim for service 
connection for the cause of the veteran's death.  The RO 
denied reopening of the claim in July 1995, and the Board 
denied reopening of the claim in April 1997.  The appellant 
appealed to the United States Court of Appeals for Veterans 
Claims (Court).  In August 1998, the Court granted a joint 
motion of VA and the appellant; the Court vacated the April 
1997 Board decision, and remanded the case for consideration 
of the impact of new case law on the case.

In a March 2000 decision, the Board granted reopening of the 
claim for service connection for the cause of the veteran's 
death, and granted, on the merits, service connection for the 
cause of the veteran's death.  In an April 2000 rating 
decision, the RO granted entitlement to DIC, with payment to 
be made for the period beginning January 1, 1995.

The effective date for an award of DIC based on a service-
connected death that occurs after separation from service 
will be the first day of the month in which the veteran's 
death occurred, if a claim is received within one year after 
the date of death; otherwise, the date of receipt of the 
claim.  38 U.S.C.A. § 5110(d)(1); 38 C.F.R. § 3.400(c)(2).  
When a decision has become final, e.g., by appellate 
decision, and a request to reopen the decision is received, 
the effective date of a benefit granted after reopening is 
the date of receipt of the request to reopen the claim, or 
the date entitlement arose, whichever is later.  See 
38 C.F.R. § 3.400(h)(2) (2003).

The appellant is seeking an effective date for DIC of the 
date of the veteran's death in October 1984.  The appellant 
contends that the RO erred in 1983, when it proposed to sever 
service connection for alcohol and drug addiction.  She 
argues that, if the RO had not taken that incorrect action, 
she could have successfully claimed DIC upon the veteran's 
death in 1984.

She further asserts that she would have submitted a claim in 
1984, if RO personnel had not discouraged her from doing so.

The appellant submitted a motion claiming CUE in the Board 
decisions of June 1989.  In a separate decision being issued 
at the same time as the present decision, the Board has found 
that there was CUE in the June 1989 Board decision denying 
service connection for the cause of the veteran's death.  

A decision of the Board that revises a prior Board decision 
on the grounds of CUE has the same effect as if the decision 
had been made on date of the prior decision.  38 C.F.R. 
§ 20.1406 (2003).

Although the Board's March 2000 decision contains an 
incidental finding that the June 1989 decision was final, 
that finding, in effect disappears, upon a finding that the 
1989 decision was a product of CUE.  As VA's General Counsel 
has held, if the claim is to be readjudicated as if the 
original denial had not occurred, all the subsequent 
decisions based on the now non-existent decision, must also 
be treated as non-existent.  VAOPGCPREC 03-2001; 66 Fed. Reg. 
33311 (2001).  

The appeal addressed in June 1989 Board decision was an 
appeal of the September 1986 rating decision, was based on 
the claim received on March 17, 1986.  Thus that is the 
appropriate effective date for the grant of service 
connection for the cause of the veteran's death.

The appellant filed a claim for burial benefits in November 
1984, but there is no indication that she was claiming 
service connection for the cause of the veteran's death.  

In her notice of disagreement as to the current appeal, she 
acknowledged that she did not claim service connection for 
the cause of the veteran's death prior to March 1986.  Since 
she did not file a claim for DIC within one year of the 
veteran's October 1984 death, the effective date is 
controlled by the date of claim.  Therefore, the effective 
date of the award of service connection for the cause of the 
veteran's death, is the date of claim, March 17, 1986.  
Although she contends that she would have filed an earlier 
claim, if not dissuaded by RO personnel, there is no 
provision of law or regulation that would enable the grant of 
benefits based on such events.  

As service connection of the cause of the veteran's death, 
and DIC, is granted as though the June 1989 Board decision 
had granted the appellant's appeal, the effective date for 
the award of DIC is March 17, 1986.



ORDER

An effective date of March 17, 1986, for service connection 
for the cause of the veteran's death is granted.




	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



